DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed 9/30/2022.
The amendments filed have been accepted and are hereby entered.
Claims 1 and 12 have been amended.
No claims have been canceled.
No claims have been added.
Claims 1-21 and 24 are pending and have been examined.
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-21 and 24 have been fully considered but are not persuasive.  
This action is Non-Final.

RESPONSE TO ARGUMENTS
 With respect to the 35 U.S.C. § 101 rejection of claims 1-21 and 24, Applicant asserts the claims are patent eligible under 35 U.S.C. § 101, in view of 2019 PEG Analysis. The Examiner respectfully disagrees with overall argument (analysis continues below).

With respect to the following arguments on Pages 7-11 of Applicant Remarks, Examiner respectfully disagrees (explanation continues below):

“[the Office’s] Rejection is Premised Upon a Mischaracterization of Claimed Methods and Systems” [Emphasis Added].

The Advisory Action appears to assert that the claimed methods and systems are directed to "using an algorithm (e.g., optimization procedure) to fulfill/match delivery orders" (Advisory Action, Cont. Sheet 2). At the outset, this assertion runs counter to the express language of the claims. […] Please see, e.g., claim 1, which recites a "method for data object linking and equivalence." [Emphasis Added].

The present claims are instead directed to a technique that allows a constraint-based optimization procedure to be applied in a new data processing context [Emphasis Added].

What the Data Objects Represent is Neither Dispositive Nor Germane
Whether the data objects may be representative of financial positions is also neither dispositive nor germane to whether the present claims are directed to a technical problem/solution. As a starting point, it should be recognized that data processing is a technical field. For instance, data compression techniques are indisputably directed to solving a technical problem (e.g., limited data storage) with a technical solution (e.g., lossless compression of the data to be stored). Continuing with the data compression example, the eligibility of a novel data compression technique does not turn on whether the data to be compressed is representative of, for instance, music. The musical data objects to be compressed constitute art. But the underlying art does not make the data compression technique any less technical. It follows that whether the data objects are representative of financial objects does not speak to whether the data object linking and equivalence of the present claims is patent eligible […] [page 11] As explained above, linking data objects through the use of an offset amount is not directed to completing financial transactions any more than a data compression technique is directed to making music [Emphasis Added].

[…] the present claims are directed to data object linking and equivalence rather than using optimization procedures to fulfill order deliveries (as asserted in the Advisory Action) or to order matching futures deliveries based on business considerations (as asserted in the Final Action) [Emphasis Added].

the present claims are directed to (i) a technical problem in the field of data processing, and (ii) a technical solution that achieves data object linking and equivalence in a previously unreachable context [Emphasis Added].

[…] the claims recite "maximizing a number of opposing pairs of data objects linked via the constraint-based optimization procedure" and minimizing an offset amount. Please see, e.g., claim 1. That claim language does not include or otherwise involve any business considerations [Emphasis Added].

As an initial matter, with respect to Applicant arguments A-G (above), a discrepancy exists between Applicant’s and Office’s interpretation of claims, specifically when interpreting the claims when performing step 2A Prong I analysis (of 2019 PEG).  When determining whether or not the claims recite an abstract idea under step 2A Prong I of 2019 PEG analysis, the MPEP dictates Examiners interpret the claims by broadest reasonable interpretation in light of the specification (See MPEP §2106.04 II (ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION: “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. See MPEP § 2106, subsection II for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the broadest reasonable interpretation.”). 

In the instant case, when applying Step 2A Prong I analysis (along with broadest reasonable interpretation (BRI) standard, in light of the specification), Examiner maintains the following claims limitations recite an abstract idea of certain methods of organizing human activity, including fundamental economic principles / practices of order matching (or allocation of) financial futures / orders, under broadest reasonable interpretation (See claim 1 limitations below): 

	A […] method for data object linking and equivalence, the […] method comprising: 

	collecting a plurality of data [objects]1, each data object of the plurality of data objects having a respective quantity falling within a predetermined range of acceptable data object quantities, the plurality of data objects involving physical delivery of an item in which partial loading is not permitted, the physical delivery having constraints but not a standard delivery size; 
	
	implementing an optimization procedure to link pairs of opposing data objects of the plurality of data objects with one another, the optimization procedure having a constraint that the respective quantities of each pair of opposing data objects fall within a predetermined offset magnitude of one another; 

	determining, for each linked pair of opposing data objects, an offset amount for the linked pair of opposing data objects, the offset amount corresponding with an offset between the respective quantities of the linked pair of opposing data objects; 

	the offset amount establishing a matched quantity for the linked pair of opposing data objects, wherein the offset amount is determined via an adjustment procedure for one of the data objects of each linked pair of opposing data objects to which the offset amount is applied to the respective quantity to reach the matched quantity; 

	and applying, for each linked pair of opposing data objects, the offset amount to a record associated with one of the linked pair of opposing data objects to attain equivalence of the linked pair of opposing data objects, wherein the constraint-based optimization procedure has a further constraint directed to maximizing a number of opposing data objects linked via the constraint-based optimization procedure, and wherein the constraint-based optimization procedure is configured to minimize the offset amount corresponding with the offset for each linked pair of opposing data objects.

Contrary to Office’s stance, Applicant arguments A-G (above) suggest that Applicant interpreted the following claim limitations are not elements reciting an abstract idea under step 2A Prong I of 2019 PEG analysis:

 “data object linking and equivalence”, 

“constraint-based optimization procedure” 

“maximizing a number of opposing pairs of data objects linked via the constraint-based optimization procedure" and minimize the offset amount [via configured constraint-based optimization procedure]”

However, Applicant’s Specification states the following of ‘data object linking and equivalence’:
¶11 of Spec: The disclosed embodiments relate generally to methods and systems for range-limited data object linking and equivalence. […]  This technique may ensure equivalency between matched positions and specific ranges of cargo size.

¶22 of Spec: […] systems may include […] e.g., matching processors, that link data objects and apply offset amounts to attain equivalence of the linked objects. […]

¶102 of Spec: the match engine module 106 may be configured or used to match or otherwise link the buy and sell position in accordance with the adjustment technique.

¶142 of Spec: Gross-up/gross-down is procedure to link (e.g., match) positions regardless of cargo size. In the futures context, the procedure includes an optimization of the allocation of long and short positions given the constraint of varying cargo sizes. While the procedure has been developed for CME US LNG Export (USLE), the procedure may be utilized for other financial products or other contexts that operate under certain constraints. Implementation of the procedure ensures equivalency between linked (e.g., matched) positions within specific ranges of cargo size.

¶146 of Spec: Referring to FIG. 3, a system 300 is directed to linking and equivalence of data objects, such as financial product positions in accordance with one embodiment. The financial product may be a futures contract involving physical settlement. The physical settlement may involve or include delivery of an item, such as a shipment of a commodity. The shipment thus has a size that corresponds with the cargo of the ship or other vessel involved in the delivery. The system 300 is configured to link opposing positions for the financial product despite a difference between quantities of the opposing positions. As described below, the system 300 attains equivalence of the linked positions despite the difference through application (e.g., cash settlement) of an offset amount.

¶162 of Spec: In futures examples, […] the optimization procedure links (e.g., matches) the appropriate long/short positions of similar size.

	¶166 of Spec: FIG. 4 depicts a method for data object linking and equivalence. In some cases, the linking implements a position matching in connection with a financial product. One or more of the above-described processors and/or systems may be used to implement the method.

In light of the aforementioned specification citations, Examiner fails to see as to how the “data object linking and equivalence” does not include embodiments which are recitation of commercial interactions, including matching buy/sell orders and attaining equivalence of the opposing (linked/matched) orders via monetary offsets (e.g., cash settlements), given commercial considerations / constraints. Furthermore, Examiner fails to see any aspects that indicate the solution is technical in nature, because the claims and specification only limit the “constraint-based optimization procedure” in terms of stating desired results in abstract terms. For example, the claimed “link[ing] pairs of opposing data objects"2 may include matching pairs of financial positions, per specification (e.g., ¶¶2, 25, 162).  Similarly, the claimed “determining […] for each linked pair of opposing data objects, an offset amount for the linked pair of opposing data objects”, and “adjustment procedure” may include determining monetary offsets to net out a financial trade, generally (at least ¶¶3, 28, 84, 102, 146, 161 and ¶12 of Applicant Spec).

Furthermore, the claimed ‘data object linking and equivalence’ is not limited to any technical details in the specification that could be construed as additional elements outside the abstract idea. Accordingly, the “data object linking and equivalence” includes recitations of an abstract idea.

Furthermore, Applicant’s Specification states the following of the ‘optimization procedure’, of which is an element of the claimed ‘data object linking and equivalence’ procedure:

Abstract of Specification: […] an optimization procedure to link pairs of opposing data objects of the plurality of data objects with one another, the optimization procedure having a constraint that the respective quantities of each pair of opposing data objects fall within a predetermined offset magnitude of one another, […] 

¶11 of Specification: […] optimizing the allocation of long and short positions given the constraint of varying cargo sizes. […]

¶140 of Specification: […] However, LNG does not as of yet have standardized delivery volume or frequency. The current model accordingly does not support setting a constraint to the optimization/matching process.

¶142-143 of Specification: Gross-up/gross-down is procedure to link (e.g., match) positions regardless of cargo size. In the futures context, the procedure includes an optimization of the allocation of long and short positions given the constraint of varying cargo sizes. While the procedure has been developed for CME US LNG Export (USLE), the procedure may be utilized for other financial products or other contexts that operate under certain constraints. Implementation of the procedure ensures equivalency between linked (e.g., matched) positions within specific ranges of cargo size. [0143] The position matching and other equivalency provided by the disclosed methods and systems improves the technical field of data processing. The data processing involved in position matching is made feasible and efficient via the disclosed methods and systems. For instance, both feasibility and efficiency are improved by providing one or more constraints on the position matching processing. The constraint-based optimization of the disclosed systems and methods accordingly provide a technical solution to the data processing challenges presented by position matching in certain markets.

¶161-163 of Specification: […] The optimization procedure is directed to linking pairs of opposing data objects of the plurality of data objects with one another. The optimization procedure has one or more constraints. One constraint is that the respective quantities of each pair of opposing data objects falls within a predetermined offset magnitude of one another. The predetermined offset magnitude may be expressed as a percentage of one of the positions (e.g., presently ±15% of the buy position). [0162] In futures examples, the optimization procedure may be implemented after the last trading date (LTD). At that and/or another time, the clearinghouse may use the optimization procedure to conduct an assignment and position matching routine. In some cases, preliminary position matching may be repeated every day during the trading session, e.g., an Exchange for Related Position (EFRP) session. After the last day of EFRP session, the optimization procedure links (e.g., matches) the appropriate long/short positions of similar size. [0163] The optimization procedure may be configured to achieve a maximum number of opposing pairs of data objects. For instance, one or more constraints on the optimization procedure may be directed to maximizing the number of opposing pairs of data objects. Alternatively or additionally, the optimization procedure may be configured to minimize the offsets between differences between the quantities of the opposing data objects. Alternative or additional variables may be maximized or minimized. For example, various distances, such as the distance to a port, may be minimized. Any number of additional or alternative constraints may be applied in configuring the optimization procedure.

¶170 of Specification: The method further includes implementing an optimization procedure to link pairs of opposing data objects of the plurality of data objects with one another (act A140). The optimization procedure has a constraint that the respective quantities of each pair of opposing data objects fall within a predetermined offset magnitude of one another. In some cases, the act A140 includes matching a buy position of the plurality of position with a sell position of the plurality of positions based on the collected position data, the respective quantities of the buy position and the sell position falling within a predetermined variation parameter of one another.

In light of the specification, Examiner fails to see as to how the “constraint-based optimization procedure” is not recitation of commercial interactions, because both the optimization procedure (above Specification citations) and its constraints (at least ¶11, 22, 13, 142-143, 158, 161-163, 170) are broadly expressed only in terms of commercial / business considerations3 being accounted for, without any limiting details or definitions that could be construed as additional / technical elements outside the abstract idea. For example, the specification / claims fail to provide any technical details of how constraints are generated. Furthermore, the claims fail to describe either a basic architecture of the optimization algorithm (beyond what abstract commercial considerations it accounts for), or what technical techniques are used (e.g., techniques that may be construed as technical implementations of “constraint-based optimization procedures”, such as specific dynamic linear optimization implementations, are not described), and the specification does not limit the procedure to any particular implementation necessarily rooted in a field of technology (beyond being merely applied by generic computer components). Instead, the optimization procedure is described only in terms of the abstract commercial / financial considerations3, (above)  it manages at a high degree of generality.

Lastly, Applicant’s Specification states the following of the “maximizing a number of opposing pairs of data objects linked via the constraint-based optimization procedure" and minimize the offset amount [via configured constraint-based optimization procedure]”:

¶163 of Specification: The optimization procedure may be configured to achieve a maximum number of opposing pairs of data objects. For instance, one or more constraints on the optimization procedure may be directed to maximizing the number of opposing pairs of data objects. Alternatively or additionally, the optimization procedure may be configured to minimize the offsets between differences between the quantities of the opposing data objects. Alternative or additional variables may be maximized or minimized. For example, various distances, such as the distance to a port, may be minimized. Any number of additional or alternative constraints may be applied in configuring the optimization procedure

In light of the specification disclosing the offsets corresponding to financial offsets, the data objects merely being financial instruments (¶2), the offsets corresponding to financial offsets (At least ¶11, 22, 13, 142-143, 158, 161-163, 170), and the constraints corresponding to commercial activity of allocating assets (At least ¶163, above), Examiner fails to see as to how the “constraint-based optimization procedure” is not recitation of commercial interactions, because the minimization / maximization constraints (at least ¶11, 22, 13, 142-143, 158, 161-163, 170) are broadly expressed only in terms of commercial / business considerations4 being accounted for, without any limiting details or definitions that could be construed as additional / technical elements outside the abstract idea.

It is specifically for the reasons above that arguments A-G are not persuasive, as the recited object linking / optimization / equivalence / constraint procedures, in light of the specification, claims, and broadest reasonable interpretation, include mere recitations of an abstract idea (e.g., optimizing abstract commerce considerations including order matching / asset allocation, given physical allocation and/or monetary offset thresholds set as logical constraints). While Examiner concedes Applicant claims encompass embodiments that could be construed as non-abstract, the specification fails to provide any examples to suggest this. The claims are still broad enough to encompass abstract embodiments, given the generality of what constitutes the linking/optimization/equivalence procedures, and the specification making clear that each and every aspect constituting the claimed linking/optimization/equivalence procedures may include abstract steps in assessing/calculating commerce / financial considerations of price offsets and logical asset allocations of physical product at a high degree of generality. The same cannot be said of data compression techniques argued to be analogous by Applicant argument, as data compression implementation techniques are computer science techniques necessarily directed to improving a computer’s functioning, not accounting for abstract commercial / financial considerations at a high degree of generality, as in the instant case here. Converse to Applicant’s claimed system and method, data compression more efficiently encodes information using less computer memory, and is an implementation necessarily rooted in the realm of computers. The same cannot be said of the instant claims, as the claims are not necessarily limited to any aspects that could be construed as an additional element.

In view of the above reasoning indicating the aforementioned limitations are recitations of an abstract idea under Step 2A Prong I, Examiner respectfully maintains that the following arguments are obviated, as the following arguments are directed to Step 2A Prong II, of which addresses whether or not additional elements (MPEP §2106.04 (II)(A)(2)) integrate the judicial exception into a practical application): 

the present claims expressly recite the technical solution. The claimed methods and systems provide a solution that allows implementation of an optimization procedure to link pairs of opposing data objects with one another. […] Rather than equate data objects, the claims explicitly specify a technique that involves an offset. […] accordingly [the present claims] specify how to use offsets in combination with an optimization procedure to achieve data object linking and equivalence. Equivalence of data objects can thus be achieved without equating the data objects [Emphasis Added].

With respect to the abstract idea recited, Examiner also notes the following applicable case law:

Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible.”).

Synopsys, 839 F.3d at 1151 (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty”) (emphasis omitted); 

Furthermore, with respect to the following argument (below), Examiner respectfully disagrees. In addressing the claim interpretation discrepancy (above), the following argument is also obviated, as all the recited claim elements argued by Applicant have been addressed: 

The characterization in the Advisory Action improperly focuses on a single element of the present claims. The applicant acknowledges that the present claims recite the implementation of a constraint-based optimization procedure. Please see, e.g., claim 1. But that single element improperly disregards the rest of the elements of each independent claim, including, for instance, the above-referenced recitation of the offset determination [Emphasis Added]. 

Examiner respectfully fails to find the following argument convincing (analysis continues below):

The present claims are instead directed to a technique that allows a constraint-based optimization procedure to be applied in a new data processing context. The new data processing context is one in which constraint-based optimization procedures were unable to be used in the past. […] This offset determination allows the constraint based optimization procedure to be applied to a previously incompatible and unsuitable data object linking context.

Examiner respectfully disagrees with the overall thrust of argument J for multiple reasons:

The claims and Specification fail to indicate that the constraint-based optimization technique is not recitation of a judicial exception (See response to arguments A-G (above)), in addressing step 2A Prong I of 2019 PEG analysis). The “technique” isn’t described or limited in such a way that indicates it is a technical solution to a technical problem, as the technique is merely defined in terms of addressing abstract commercial / financial considerations at a high degree of generality. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016) (“A narrow claim directed to an abstract idea, however, is not necessarily patent-eligible.”).  Limitations which describe only procedure or structure common to every means of accomplishing a given result, cannot provide an inventive concept.  In other words, limitations that simply “comprise the abstract concept” are not inventive. Examiner maintains this determination is applicable to the instant claims in view of Applicant specification suggesting the solution is purely to satisfy abstract financial / commercial allocation considerations, at a high degree of generality: 

¶140 of Applicant Specification: Under the current clearing model for physically delivered futures, the netted long/short position post-expiry always equates to the commodity volume that goes for delivery (e.g., 1 ton of coal). However, LNG does not as of yet have standardized delivery volume or frequency. The current model accordingly does not support setting a constraint to the optimization/matching process. [i.e., improvement asserted by Applicant is merely standardizing LNG delivery volume by providing abstract rules performed by a “procedure” claimed at a high degree of generality]

¶145 of Applicant Specification: In the absence of the disclosed methods and systems, under the current clearing model and for physically delivered futures, the netted long/short position post expiry always equates to the commodity volume that goes for delivery. The buyer position is thus adjusted to equal the delivered quantity. This approach cannot, and does not, utilize an optimization process, let alone support an optimization process in which one or more constraints are established as described herein.

Applicant argument J is silent as to how the technique is a technical solution to a technical problem, beyond merely suggesting it is an improvement in “data processing”, despite it already being shown that the procedures are limited only in terms of broadly defined abstract commercial / financial considerations (See response to arguments A-G, above). Examiner conversely and respectfully maintains that the claims as a whole merely describe how to generally apply the generic system, generic memory comprising logic (programming instructions), and generic processor, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (See MPEP 2106.05(f) and Step 2A Prong II of 2019 PEG). This determination is supported by Applicant’s Specification suggesting the devices implementing the procedures are general purpose devices (at least ¶¶7, 112, 114, 128-129).

The Specification fails to explain any ‘context’ that could be construed as a technical field that is being improved as a result of the abstract procedures recited. The specification only ever provides examples in a commercial / financial context, at a high degree of generality:

¶40 of Spec: While the disclosed embodiments will be described with respect to a position matching implementation, e.g. implemented for each opposing positions for a certain financial product, it will be appreciated that the disclosed embodiments may be implemented so as to apply to order and other matching contexts, including, for instance, the above-described and other matching contexts involving one or more electronic trading systems, such as by monitoring an aggregate, correlated or other derivation of the relevant indicative parameters as described herein.

¶142 of Spec: […] In the [financial] futures context, the procedure includes an optimization of the allocation of long and short positions given the constraint of varying cargo sizes. While the procedure has been developed for CME US LNG Export (USLE), the procedure may be utilized for other financial products or other contexts that operate under certain constraints. Implementation of the procedure ensures equivalency between linked (e.g., matched) positions within specific ranges of cargo size.

¶144 of Spec: The challenge addressed by the disclosed procedure addresses two factors present in the LNG [i.e., liquefied natural gas, an underlying asset of futures possibly subject to physical delivery] context, namely that: (1) the wide range of cargo size makes the probability of matching two parties with exact volume after netting out all aggregate positions very slim; and, (2) partial loading is not permitted by terminals. One purpose of the gross-up/gross-down procedure is thus to allow the allocation and matching of positions post-expiry regardless of any inherent constraints pertaining to deliverable volume that can only be performed in specific quantities.

¶176 of Spec: FIG. 5 depicts an example of use of the above-described methods and systems in an LNG futures context.
		
The offset determination that supposedly yields a technical improvement includes embodiments which are merely calculating financial offsets for opposing linked/matched financial product orders, given some financial / commercial / allocation constraints at a high degree of generality (See response to arguments A-G for further explanation (above)).

The prior art of record generally discloses constraint-based optimization procedures being applied to Analogous Applicant’s specification-supported object linking “contexts” (e.g., LNG futures contexts / order matching contexts) without requiring offsets:

US-20140258065-A1 (“Aldinger”), disclosing linking of source – destination pairs corresponding to contract positions (at least title, abstract), of which may include futures contracts (¶¶1-2) of commodities such as natural gas (¶30). The procedures include cost minimization constraints by objective functions (e.g., linear programming, a constraint-based optimization procedure, at ¶¶50-60 in view of Table 4, ¶30 of Aldinger).

Non Patent Literature, “Inventory constrained maritime routing and scheduling for multi-commodity liquid bulk, Part I: Applications and model” (“Hwang”), disclosing in abstract, a model for finding minimum cost routing in a network for a heterogeneous fleet of ships engaged in pickup and delivery of liquid bulk products. The entirety of §4 of Hwang also discloses numerous constraints of objective function (e.g., constraint – based optimization procedure) involving pairs called positions, and further discloses a figure showing a network model of ships and harbors/ports. §2 of Hwang also discloses other Non-Patent literature disclosing models solving Maritime scheduling problems. 

US 8374898 B2 (“El-Bakry”), disclosing schedule optimization for ship / inventory management (title), involving an optimization objective function with constraints (Abstract). Furthermore, The Background / Summary section describes the preferred embodiment being with respect to LNG terminals (i.e., ports). Furthermore, §3.3.1 discloses the optimization procedures involves selection of ship pairs (e.g., pairing of data objects).

	Ignoring rationale 5) (above), Even if the context was “new”, it does not change the fact that the context may still be a context directed to the abstract idea, as suggested by Applicant Specification. See also MPEP § 2106.04: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” More importantly, even if the context is new, it does not indicate that the new context was achieved via a technical solution to a technical problem, in light of the specification’s disclosure. The claims fail to recite any limitations to the procedure that necessitate / indicate the procedure claimed realizes the solution in a way that is necessarily rooted in (or achieved by), improvements to the functioning of a computer, or to any technology or technical field (MPEP §2106.05(e)). When a claim directed to an abstract idea contains no restriction on how an asserted improvement is accomplished and the asserted improvement is not described in the claim, the claim does not become patent eligible. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016).

With respect to the following Applicant arguments, Examiner respectfully fails to find arguments convincing (analysis continues below):

The applicant accordingly also traverses the assertion in the Office action that the present claims fail to address how the "claimed procedure remedies the problem" (Action, p. 7). As set forth above, the present claims expressly recite the solution. For instance, the claims expressly specify (i) a determination of an offset amount for each linked pair of opposing data objects via an adjustment procedure, as well as (ii) application of the offset amount to attain equivalence.

the present application expressly describes how the claimed "methods and systems improve the efficiency of workload processing by simplifying the manner in which constraints on delivery are addressed in matching" (paragraph [0033]). Just as in the data compression context, a large volume of data objects can lead to processing problems. Please see, e.g., paragraph [0033] ("With limited processing capacity, any inefficiencies in processing will raise the likelihood that high data object volumes will increase the response time or latency experienced by market participants."). The applicant accordingly submits that the present claims are directed to a technical solution to a technical problem for these reasons as well [Emphasis Added].

With respect to argument K, Examiner respectfully maintains that the claimed solution (i.e., the determination of an offset amount for each linked pair of opposing data objects via an adjustment procedure, as well as (ii) application of the offset amount to attain equivalence), are elements of the abstract idea, as explained above in response to arguments A-G. The claims describe the procedure at a high degree of generality, and the specification fails to limit the procedure / optimization to embodiments that are indicative of a technical solution to a technical problem (See response to arguments (above)).

With respect to argument L: “the present claims are directed to a technical solution to a technical problem for these reasons”, Examiner respectfully submits that the above rationale is not applicable to the instant claims, obviating argument, as the additional elements are merely applied (As described above and in 101 rejection below – see MPEP 2106.05(f)). More specifically, Examiner fails to see how the aforementioned improvement is directed to overcoming a problem arising in the realm of “data processing”, and conversely contends that the problem being solved is abstract. In view of the generality of the additional elements argued (i.e., the generic computer components), and the solved problem being directed to abstract subject matter (i.e., “new contexts”), Examiner respectfully maintains that, while the claims are limited to embodiments including computers, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (See MPEP §2106.05(b)). Furthermore, implementing more efficient business methods (relative to another previous abstract method) on generic computer components is not indicative of an improvement in the computer technology applied, but to the business method which is merely applied by the generic computer components. Accordingly, Examiner respectfully maintains that the claims do not recite additional elements that integrate the judicial exception into a practical application, as the additional elements are simply carrying out the abstract idea, as explained in the previous 101 rejection (Step 2A Prong II: NO). 

Accordingly, in view of rationales (above), and reasons in 101 rejection (below), Examiner respectfully maintains the 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-21 and 24 are determined to be directed to an abstract idea. The Examiner has identified system claim 12 as the claim that represents the claimed invention for analysis and is analogous to method claim 1 (i.e., same rationale of claim 12 (below), is similarly applied to claim 1 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system or method, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-21 and 24 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold and bracketed are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A system [for] data object linking and equivalence, the system comprising: a processor; a memory coupled with the processor; first logic [stored in] the memory [and] executable [by] the processor to cause the processor [to]

collect a plurality of data objects, each data object of the plurality of data objects having a respective quantity falling within a predetermined range of acceptable data object quantities, the plurality of data objects involving physical delivery of an item in which partial loading is not permitted, the physical delivery having delivery constraints but not a standard delivery size; 

second logic [stored in] the memory [and executable by] the processor [to cause the] processor to implement a constraint-based optimization procedure to link pairs of opposing data objects of the plurality of data objects with one another, the constraint-based optimization procedure having a constraint that the respective quantities of the data objects in each pair of opposing data objects fall within a predetermined offset magnitude of one another; 

third logic [stored in] the memory [and executable by] the processor [to cause the] processor to determine, for each linked pair of opposing data objects, an offset amount for the linked pair of opposing data objects, the offset amount corresponding with an offset between the respective quantities of the linked pair of opposing data objects, the offset amount establishing a matched quantity for the linked pair of opposing data objects, wherein the offset amount is determined via an adjustment procedure for one of the data objects of each linked pair of opposing data objects 4to which the offset amount is applied to the respective quantity to reach the matched quantity; and 

fourth logic [stored in] the memory [and executable by] the processor [to cause the] processor to apply, for each linked pair of opposing data objects, the offset amount to a record associated with one of the linked pair of opposing data objects to attain equivalence of the linked pair of opposing data objects;

wherein the adjustment procedure is configured such that the physical quantity does not equal the matched quantity for some of the linked pairs of opposing data objects, wherein the constraint-based optimization procedure has a further constraint directed to maximizing a number of opposing pairs of data objects linked via the constraint-based optimization procedure, and wherein the constraint-based optimization procedure is configured to minimize the offset amount corresponding with the offset for each linked pair of opposing data objects.

Under broadest reasonable interpretation, these are fundamental economic principles and/or practices of gathering trading data and matching trading positions with counterparties based on business considerations. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the generic system, generic memory comprising logic (programming instructions), and generic processor, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (See MPEP 2106.05(f)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply a generic system, generic memory comprising logic (programming instructions), and generic processor, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (See MPEP 2106.05(f)). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, either alone or in combination. For these reasons the dependent claims are also not patent eligible.
 
No Prior Art Rejection
Claims 1-21 and 24 overcome 35 U.S.C. 102/103 for the following reasons:
 
Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter when viewed either as a whole, or an ordered combination, short of hindsight bias. Specifically, Examiner submits that the prior art of record, taken as whole, discloses the limitations of each of the claims, but would require impermissible hindsight bias based upon Applicant’s disclosure. More specifically, Examiner maintains that the following limitations, taken as an ordered combination, would require impermissible hindsight bias: 

optimization procedure having a constraint that the respective quantities of the data objects in each pair of opposing data objects fall within a predetermined offset magnitude of one another;

Determining […] an offset amount for the linked pair of opposing data objects,

wherein the constraint-based optimization procedure is configured to minimize the offset amount corresponding with the offset for each linked pair of opposing data objects.
	

The closest prior art of record includes: 

US-20140258065-A1 (“Aldinger”), disclosing linking of source – destination pairs corresponding to contract positions (at least title, abstract), which includes cost minimization by objective functions (e.g., linear programming, at least ¶¶51-60 of Aldinger).

US-20090187450-A1 (“Kocis”), disclosing Kocis discloses constraints that include each of the ports (i.e., source and destination locations, such as the sources and destinations of Aldinger) may have upper and lower tolerances (i.e., a predetermined range of acceptable data object quantities) for the amount of cargo to be loaded or discharged at each port, also disclosing objective function for maximizing profit via linear programming based on tolerance/capacity constraints (¶¶41, 62, 118, 350 of Kocis). Furthermore,  at least ¶¶64-66 of Kocis discloses vessel pairs being determined as basis for assignment optimization, subject to voyage constraints.

US-8694429-B1 (“Ballaro”), disclosing a procedure with constraint that buy/sell pairs fall within a predetermined offset magnitude of one another. (Col 60, lines 45-67 of Ballaro discloses an auto-matching for comparison of an invoice document with a purchase request or purchase order, and includes a tolerance level, measured in either 1% of purchased items, measured dollar value, percentage of invoice total);(Generally, Ballaro discloses that contractual terms may include delivery terms, Col 20, lines 4 - 23)

US-20150112844-A1 (“Lubuszewski”), disclosing cash settlement of an adjustment procedure for a trade (e.g., trade with long and shorts), which clearly establishes a matched quantity (nominal value of contracts) of the opposing buy/sell orders via cash settlement, the cash settlement being an offset from whatever units were not deliverable (¶31 of Lubuszewski).

However, the claims still do not overcome the 101 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

United States Application Publication No.  US-20100332273-A1 to Balasubrumanian (“Balasubrumanian”), disclosing physical delivery for gas products does not have a standard delivery size (¶56).

United States Application Publication No.  US-20030018490-A1 to Magers (“Magers”), disclosing an excess of commodity may net out the difference between deliveries, understood to occur to mitigate transport costs of entities.

United States Patent Publication No.  US 8374898 B2 (“El-Bakry”), disclosing system to generate feasible marine transportation schedules given a proposed bulk material supply chain. The decision support tool will fulfill the objectives and scope defined above. The technology employed will require (a) the use of mathematical programming modeling techniques (mixed integer linear programming) to mathematically formulate the business problem, and (b) advanced proprietary solution methods to produce solutions satisfying all constraints of the mathematical model while optimizing an objective function (abstract). Examiner also notes at least §§ 3.1, and 3.3.1 as relevant (disclosing pairs of LNG terminals for transport).

United States Application Publication No.  US-10013663-B2 (“Furman”), disclosing a “Method For Developing A Long-term Strategy For Allocating A Supply Of Liquefied Natural Gas” (title). Involves developing a long-term strategy for allocating a supply of liquefied natural gas (LNG) while adhering to limitations of available shipping capacity An LNG market is modeled using one or more optimization models. The LNG market includes at least one buyer of LNG, at least one seller of LNG, and at least one means of transporting LNG. A plurality of inputs relevant to the LNG market are accepted. The inputs are configured to be input into the optimization models. One or more solution algorithms are interfaced with the optimization models. The optimization models are run using the interfaced solution algorithms to identify potential options in the LNG market.

Examiner notes the following Non-Patent Literature are also relevant to field of endeavor:
“Technical Accounting Alert” to Thornton, disclosing net settlement of portions of positions in contract portfolio (Page 4, purple section).

“Does the Portfolio Business Model Spell the End of Long-Term Oil-Indexed LNG Contracts?” to Oxford institute, disclosing a new tranche of LNG contracts which has buyers/sellers account for fee in advance within position, typically ~15% of Henry Hub Index (page 10, ¶5), and also discloses real-time analysis enabling dynamic netting of costs incurred (Page 15 header of bullets in further view of second bullet) as consequence of LNG delivery issues.

"Understanding Natural Gas and LNG Options" to Dept of energy et. al, disclosing a cost schedule with a range of + or – 15% (pages 82 and 84) to account for transport costs/fees. The NPL further discloses seller limiting exposure in shortfall situations. When the seller does not deliver the full commitment, instead of cash settling entire amount, the seller settles with something less than full damages (e.g., 15-50%). The NPL further states the shortfall can be negotiated as a percentage of the value of LNG not delivered, and paid in cash (or discounted in future deliveries) (see Page 140).

“Valid inequalities for the fleet size and mix vehicle routing problem with fixed costs” to Baldacci, disclosing in abstract, a mixed-integer linear programming solution which addresses a well-known vehicle routing problem (VRP) which includes aspects pertaining to “mixed fleet” with differing capacities and fixed costs.

“Inventory constrained maritime routing and scheduling for multi-commodity liquid bulk, Part I: Applications and model” to Hwang, disclosing in abstract, a model for finding minimum cost routing in a network for a heterogeneous fleet of ships engaged in pickup and delivery of liquid bulk products. §4.1 of Hwang also discloses numerous constraints and a figure showing a network model of ships and harbors/ports. §2 of Hwang also discloses other Non-Patent literature disclosing models solving Maritime scheduling problems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A.M./Examiner, Art Unit 3695  

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        November 14, 2022 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets the “data objects” as merely data, and therefore the claim recites the abstract idea of collecting data. See MPEP 2106.05(h), Example vi: “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”
        2 i.e., matching pairs of financial positions, per at least ¶¶2, 162 of specification. ¶2: “ […] financial instruments […] may be represented as or via data objects within the exchange computing system” and ¶162 of Spec: “In futures examples, […] the optimization procedure links (e.g., matches) the appropriate long/short positions of similar size”.
        3 Commercial / business constraint examples included: minimizing port distances (¶163), the financial orders falling within a monetary offset (at least ¶161-163, 170), physical delivery constraints (at least ¶11, 22))
        4 Commercial / business constraint examples included: minimizing port distances (¶163), the financial orders falling within a monetary offset (at least ¶161-163, 170), physical delivery constraints (at least ¶11, 22))